DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 25-31 and 45-53, drawn to a method and apparatus for “localizing and visualizing a vein within a limb of a patient by at least partially collapsing at least a segment of the vein, inducing blood flow within the vein at the collapsing site, during a pumping step and visualizing the collapsing site with the imaging device, during an imaging step at least during the pumping step”.
Group II, claim(s) 32-40 drawn to a “method of localizing a vein within a limb of a patient, with a B-mode ultrasound imaging device with a main ultrasound propagation axis […]”.
Group III, claim(s) 41-43, drawn to a method for inducing tumescence on a vein.
Group IV, claim(s) 44, drawn to a composition for inducing tumescence.

Regarding Groups I and II, the shared technical feature is steps: “a. at least partially collapsing at least a segment of the vein to be localized at a collapsing site during a collapsing step” and “c. visualizing the collapsing site with the imaging device, during an imaging step, at least during the pumping step” (see claim 25) and steps “a: fully or partially collapsing at least a segment of the vein to be targeted at a collapsing site during a collapsing step” and “b: imaging the collapsing site with the imaging device during an imaging step” (see claim 32). 

Regarding Group III, the examiner notes that it is unclear whether claims 41-43 are a separate method (as indicated by the distinct preamble) or intended to be dependent on a previous method (as indicated by “The” at the beginning)). Furthermore, this group encompasses a collapsing site of a vein, but does not require any imaging or the application or pressure to cause at least partial collapsing of a segment of the vein. Therefore, the technical feature shared with Groups I-II is essentially localizing a collapsing site.

Regarding Group IV, this group fails to share any technical feature with Groups I and II. Therefore, Groups I and IV and Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The abovementioned groups of claims do not share any corresponding special technical features in the sense of Rule 13.2 PCT. Thus, the inventions as defined above do not share a single general inventive concept as required by Rule 13.1 PCT.
Furthermore, with respect to Group III, Group IV shares the technical feature of the degassed liquid having a concentration of dissolved oxygen below 4 mg/L. 

The examiner notes that the prior art reference (BECHSGAARD THOR ET AL: “Blood flow velocity in the popliteal vein using transverse oscillation ultrasound”, PROGRESS IN BIOMEDICAL OPTICS AND IMAGING, SPIE-INTERNATIONAL SOCIETY FOR OPTICAL ENGINEERING, BELLINGHAM, WA, US, vol 9790, 1 April 2016 (2016-04-01), pages 979003-979003, XP060065619, ISSN: 1605-7422, DOI: 10.1117/12.2216725; ISBN: 978-1-5106-0027-0) appears to be relevant for breaking the unity of Groups I-III. Specifically, the reference teaches “a. at least partially collapsing at least a segment of the vein to be localized at a collapsing site during a collapsing step” and “c. visualizing the collapsing site with the imaging device, during an imaging step, at least during the pumping step” (Claim 25) and “a: fully or partially collapsing at least a segment of the vein to be targeted at a collapsing site during a collapsing step” and “b: imaging the collapsing site with the imaging device during an imaging step” (Claim 32) (see page 979003-3, paragraph 1 (“The SDUS and TOUS measurement were performed with the same commercial ultrasound scanner […] A cuff compression-decompression system was applied to the leg […]”; figure 2; page 979003-3, paragraph 4-page 979003-4, paragraph 12 (“2.3 The examination set-up: With a cuff compression-decompression system […] a single flow pulse was generated in the popliteal vein and measurements were performed at the same time […] 3. Results […]”). 

Regarding Group IV, the reference: Bartholomew, Sadie R. and Taney, John T: “Cost-Effective Engineering of a Small-Scale Bioreactor”, Biotechnology and Bioengineering vol. 96, No. 2, 1 February 2007 (2007-02-01), pages 401-407, https://onlinelibrary.wiley.com/doi/pdf/10.1002/bit.21118 provides a degassed liquid having less than 4 mg/L of dissolved oxygen. Specifically, the reference discloses “Dissolved oxygen was measured using a modification of the Winkler method, and maintained at 2-4 mg/L (Winkler, 1888) and maintained as described below” [Page: 402: Preparation and Maintenance of Bioreactor] and “O2 gas was produce by catalytically cleaving 100 ml of a 1% solution of H2O2 with 2-5 mg MnO2. In this manner, we were able to produce O2 at a steady rate of 120 mL/h for at least 2 h (FIG. 1a), resulting in maintenance of DO levels in the bioreactor between 2-4 mg/L” [Page 402: Results and Discussion: Generation of Oxygen Using the H2O2/MnO2 System] and shown in FIG. 1C: Degassed bars: “The three methods (solid bar represents DO probe measurements, hatched bar represents Winkler method measurements, and open pars represent the modified Winkler method”. The limitation “for use in tumescence: is an intended use and therefore is not accorded patentable weight. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793